Exhibit 10.8

ESCROW AGREEMENT



ESCROW AGREEMENT (this "Escrow Agreement") made as of the date set forth on the
signature page below, by and among, EcoloCap Solutions Inc. ("Ecos"), United
Best Technology Limited ("United") and the law firm of Pellerin Attorneys, a
Montreal Nominal partnership, as escrow agent (the "Escrow Agent").

W I T N E S S E T H:

     WHEREAS, on February12, 2008 Ecos and United (the “Accepting Shareholder”)
have executed a Service Agreement (the “Agreement”) by wish Ecos is issuing
Three Million Five Hundred Thousand (3,500,000) restricted shares of Common
Stock of Ecos (the “Consideration”) for the services of United, as it appears
from said agreement annexed hereby;

     WHEREAS it was also agreed in said Agreement that out of the Three Million
Five Hundred Thousand (3,500,000) restricted shares, Two Million Five Hundred
Thousand were to be delivered to United on the date of execution of said
Agreement, the remaining One Millions (1,000,000) restricted Shares were to be
deposited in Escrow with the Escrow Agent (the “Escrow Assets or Securities”);

     WHEREAS, the Agreement contemplates that the delivery of Escrow Asset will
close into escrow of the Escrow Agent until certain post closing covenants are
satisfied or waived by Ecos and the Escrow Agent has agreed to receive, hold,
pay and deliver such Securities, and take such actions thereof, upon the terms
and subject to the conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties to this Escrow Agreement hereby agree
as follows:

          1.      Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings respectively assigned to them in the
Agreement.

          2.      Escrow. On or prior to the Closing Date, the following shall
occur: Ecos shall deliver or instruct its transfer agent to deliver to the
Escrow Agent the Securities. The Escrow Agent shall hold the Securities pursuant
to the conditions of the Agreement.

          3.      Interest on Assets. During the period of effectiveness of this
Escrow Agreement, none of the Securities shall accrue any interest to the
benefit of, or be payable to, Ecos or United.

          4.      Release of Securities. The Escrow Agent shall release the
Securities as follow : (i) Five Hundred Thousand shares when the first contracts
or projects permitting the

--------------------------------------------------------------------------------

Escrow Agreement

issuance of a total of Six Hundred Thousand CERs are delivered; and (ii) One
Hundred Thousand shares for each following contracts or projects permitting the
issuance of an additional Six Hundred Thousand CERs, as more fully describe in
the Agreement.

          5.      Further Assurances; Anti-Money Laundering Compliance. Ecos and
United agree to do such further acts and to execute and deliver such statements,
assignments, agreements, instruments and other documents as the Escrow Agent
from time to time reasonably may request in connection with the administration,
maintenance, enforcement or adjudication of this Escrow Agreement in order (a)
to give the Escrow Agent confirmation and assurance of the Escrow Agent's
rights, powers, privileges, remedies and interests under this Escrow Agreement
and applicable law, (b) to better enable the Escrow Agent to exercise any such
right, power, privilege, remedy or interest, or (c) to otherwise effectuate the
purpose and the terms and provisions of this Escrow Agreement, each in such form
and substance as may be reasonably acceptable to the Escrow Agent. Without
limiting the foregoing, United shall promptly deliver to the Escrow Agent any
and all information and due diligence materials relating to anti-money
laundering due diligence as may be requested by the Escrow Agent, the extent and
sufficiency of which shall be determined by the Escrow Agent in its sole
discretion.

          6.      Conflicting Demands. If conflicting or adverse claims or
demands are made or notices served upon the Escrow Agent with respect to the
escrow provided for herein, Ecos and United agree that the Escrow Agent shall
refuse to comply with any such claim or demand and withhold and stop all further
performance of this escrow so long as such disagreement shall continue. In so
doing, the Escrow Agent shall not be or become liable for damages, losses,
costs, expenses or interest to any or any other person for its failure to comply
with such conflicting or adverse demands. The Escrow Agent shall be entitled to
continue to so refrain and refuse to so act until such conflicting claims or
demands shall have been finally determined by a court or arbitrator of competent
jurisdiction or shall have been settled by agreement of the parties to such
controversy, in which case the Escrow Agent shall be notified thereof in a
notice signed by such parties. The Escrow Agent may also elect to commence an
interpleader or other action for declaratory judgment for the purpose of having
the respective rights of the claimants adjudicated, and may deposit with the
court all funds held hereunder pursuant to this Escrow Agreement; and if it so
commences and deposits, the Escrow Agent shall be relieved and discharged from
any further duties and obligations under this Escrow Agreement.

          7.      Disputes. Each of the parties hereto hereby covenants and
agrees that the Superior Court sitting in the District of Montreal shall have
jurisdiction over any dispute with the Escrow Agent or relating to this Escrow
Agreement.

          8.      Expenses of the Escrow Agent. Ecos agrees to pay any and all
fees, costs, expenses and disbursements charged, accrued and/or incurred by the
Escrow Agent in connection with performance of all duties, conditions and rights
under this Agreement, in addition to all waivers, releases, discharges,
satisfactions, modifications and amendments of this Escrow Agreement, the
administration and holding of the Escrow Assets, the deposit of funds, and the
enforcement, protection and adjudication of the Escrow Agent's rights hereunder
by the Escrow Agent, including, without limitation, the out-of-pocket
disbursements of the Escrow Agent with respect to any fees, costs, expenses or
disbursements of its own legal counsel that

2

--------------------------------------------------------------------------------

Escrow Agreement

Escrow Agent may retain in the event of any controversy in connection with this
Escrow Agreement. Ecos shall indemnify and hold harmless the Escrow Agent for
any and all such fees, costs expenses and disbursements paid or accrued by the
Escrow Agent.

          9.      Reliance on Documents and Experts. The Escrow Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, statement,
paper, document, writing or communication (which to the extent permitted
hereunder may be by telegram, cable, telex, telecopier, or telephone) reasonably
believed by it to be genuine and to have been signed, sent or made by the proper
person or persons, and upon opinions and advice of legal counsel (including
itself or counsel for any party hereto), independent public accountants and
other experts selected by the Escrow Agent and mutually acceptable to each of
Ecos and United. The Escrow Agent shall not be responsible to review any
certificates other than to confirm that it has been signed.

          10.      Status of the Escrow Agent, Etc. The Escrow Agent is acting
under this Escrow Agreement solely in an agency capacity. No term or provision
of this Escrow Agreement is intended to create, nor shall any such term or
provision be deemed to have created, any joint venture, partnership or
attorney-client relationship between or among the Escrow Agent and United. This
Escrow Agreement shall not be deemed to prohibit or in any way restrict the
Escrow Agent's representation of Ecos, who may be advised by the Escrow Agent on
any and all matters pertaining to this Escrow Agreement. To the extent Ecos has
been represented by the Escrow Agent, United hereby duly acknowledges and waives
any conflict of interest and irrevocably authorizes and directs the Escrow Agent
to carry out the terms and provisions of this Escrow Agreement fairly as to all
parties, without regard to any such representation and irrespective of the
impact upon the. The Escrow Agent's only duties are those expressly set forth in
this Escrow Agreement, and each of Ecos and United authorizes the Escrow Agent
to perform those duties in accordance with its usual practices in holding funds
of its own or those of other escrows. The Escrow Agent may exercise or otherwise
enforce any of its rights, powers, privileges, remedies and interests under this
Escrow Agreement and applicable law or perform any of its duties under this
Escrow Agreement by or through its partners, employees, attorneys, agents or
designees.

          11.      Exculpation. The Escrow Agent and its designees, and their
respective partners, employees, attorneys and agents, shall not incur any
liability whatsoever for the investment or disposition of funds or the taking of
any other action in accordance with the terms and provisions of this Escrow
Agreement, for any mistake or error in judgment, for compliance with any
applicable law or any attachment, order or other directive of any court or other
authority (irrespective of any conflicting term or provision of this Escrow
Agreement), or for any act or omission of any other person selected with
reasonable care and engaged by the Escrow Agent in connection with this Escrow
Agreement (other than for such Escrow Agent's or such person's own acts or
omissions breaching a duty owed to the claimant under this Escrow Agreement and
amounting to gross negligence or willful misconduct as finally determined
pursuant to applicable law by a governmental authority having jurisdiction); and
each of Ecos and United hereby waives any and all claims and actions whatsoever
against the Escrow Agent and its designees, and their respective partners,
employees, attorneys and agents, arising out of or related directly or
indirectly to any and all of the foregoing acts, omissions and circumstances.
Furthermore, the Escrow Agent and its designees, and their respective partners,
employees,

3

--------------------------------------------------------------------------------

Escrow Agreement

attorneys and agents, shall not incur any liability (other than for a person's
own acts or omissions breaching a duty owed to the claimant under this Escrow
Agreement and amounting to gross negligence or willful misconduct as finally
determined pursuant to applicable law by a governmental authority having
jurisdiction) for other acts and omissions arising out of or related directly or
indirectly to this Escrow Agreement or the Escrow Assets; and each of Ecos and
United hereby expressly waives any and all claims and actions (other than those
attributable to a person's own acts or omissions breaching a duty owed to the
claimant and amounting to gross negligence or willful misconduct as finally
determined pursuant to applicable law by a governmental authority having
jurisdiction) against the Escrow Agent and its designees, and their respective
partners, employees, attorneys and agents, arising out of or related directly or
indirectly to any and all of the foregoing acts, omissions and circumstances.

          12.      Indemnification. The Escrow Agent and its designees, and
their respective partners, employees, attorneys and agents, shall be
indemnified, reimbursed, held harmless and, at the request of the Escrow Agent,
defended, by Ecos and United from and against any and all claims, liabilities,
losses and expenses (including, without limitation, the reasonable
disbursements, expenses and fees of their respective attorneys) that may be
imposed upon, incurred by, or asserted against any of them, arising out of or
related directly or indirectly to this Escrow Agreement or the Escrow Assets,
except such as are occasioned by the indemnified person's own acts and omissions
breaching a duty owed to the claimant under this Escrow Agreement and amounting
to willful misconduct as finally determined pursuant to applicable law by a
governmental authority having jurisdiction.

          13.      Notices. Any notice, request, demand or other communication
permitted or required to be given hereunder shall be in writing, shall be sent
by one of the following means to the addressee at the address set forth below
(or at such other address as shall be designated hereunder by notice to the
other parties and persons receiving copies, effective upon actual receipt) and
shall be deemed conclusively to have been given: (a) on the first business day
following the day timely deposited with Federal Express (or other equivalent
national overnight courier) or Post Canada Express Mail, with the cost of
delivery prepaid; (b) on the fifth business day following the day duly sent by
certified or registered Post Canada mail, postage prepaid and return receipt
requested; or (c) when otherwise actually delivered to the addressee.

If to Ecos:  ECOLOCAP SOLUTIONS INC.    353, St-Nicolas Street    Montreal,
Quebec H2Y 2P1    Att: Alexander C. Gilmour      If to Escrow Agent:  Pellerin
Attorneys        375-204 Notre-Dame W.    Montreal (Quebec) H2Y 1T3  Att :
Claude Pellerin   Telephone No.: (514) 397-0575    Facsimile No.:   (514)
397-0480 


4

--------------------------------------------------------------------------------

Escrow Agreement

If to United: UNITED BEST TECHNOLOGY LIMITED Room 1001-4A, Champion Building, 
287-291 Des Voeux Road, Central, Hong Kong  Att: Dr. Tri Vu Truong 


          14.      Section and Other Headings. The section and other headings
contained in this Escrow Agreement are for convenience only, shall not be deemed
a part of this Escrow Agreement and shall not affect the meaning or
interpretation of this Escrow Agreement.

          15.      Governing Law. This Escrow Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the Province of
Quebec, without regard to principles of conflicts of law. Each of Ecos and
United (i) hereby irrevocably submits to the jurisdiction of the Superior Court
sitting in the District of Montreal for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement or the Agreement and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
Ecos and United consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 15 shall affect or limit any right to serve process in any other manner
permitted by law.

          16.      Counterparts. This Escrow Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts shall together
constitute one and the same agreement.

          17.     Resignation of Escrow Agent. The Escrow Agent may, at any
time, at its option, elect to resign its duties as Escrow Agent under this
Escrow Agreement by providing notice thereof to each of Ecos and United. In such
event, the Escrow Agent shall deposit the Escrow Assets with a successor
independent escrow agent to be appointed by (a) Ecos and United within thirty
(30) days following the receipt of notice of resignation from the Escrow Agent,
or (b) the Escrow Agent if Ecos and United shall have not agreed on a successor
escrow agent within the aforesaid 30-day period, upon which appointment and
delivery of the Escrow Assets the Escrow Agent shall be released of and from all
liability under this Escrow Agreement.

          18.     Successors and Assigns; Assignment. Whenever in this Escrow
Agreement reference is made to any party, such reference shall be deemed to
include the successors, assigns and legal representatives of such party, and,
without limiting the generality of the foregoing, all representations,
warranties, covenants and other agreements made by or on behalf of each of Ecos
and United in this Escrow Agreement shall inure to the benefit of any successor
escrow agent hereunder; provided, however, that nothing herein shall be deemed
to authorize or permit Ecos or United to assign any of its rights or obligations
hereunder to any other person (whether or not an affiliate of Ecos or United)
without the written consent of each of the other parties nor to authorize or
permit the Escrow Agent to assign any of its duties or obligations hereunder
except as provided in Section 17 hereof.

5

--------------------------------------------------------------------------------

Escrow Agreement

          19.      No Third Party Rights. The representations, warranties and
other terms and provisions of this Escrow Agreement are for the exclusive
benefit of the parties hereto, and no other person, including the creditors of
Ecos or United, shall have any right or claim against any party by reason of any
of those terms and provisions or be entitled to enforce any of those terms and
provisions against any party.

          20.     No Waiver by Action, Etc. Any waiver or consent respecting any
representation, warranty, covenant or other term or provision of this Escrow
Agreement shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of a party
at any time or times to require performance of, or to exercise its rights with
respect to, any representation, warranty, covenant or other term or provision of
this Escrow Agreement in no manner (except as otherwise expressly provided
herein) shall affect its right at a later time to enforce any such term or
provision. No notice to or demand on either Ecos or United in any case shall
entitle such party to any other or further notice or demand in the same, similar
or other circumstances. All rights, powers, privileges, remedies and interests
of the parties under this Escrow Agreement are cumulative and not alternatives,
and they are in addition to and shall not limit (except as otherwise expressly
provided herein) any other right, power, privilege, remedy or interest of the
parties under this Escrow Agreement or applicable law.

          21.      Modification, Amendment, Etc. Each and every modification and
amendment of this Escrow Agreement shall be in writing and signed by all of the
parties hereto, and each and every waiver of, or consent to any departure from,
any covenant, representation, warranty or other provision of this Escrow
Agreement shall be in writing and signed by the party granting such waiver or
consent.

          22.      Entire Agreement. This Escrow Agreement contains the entire
agreement of the parties with respect to the matters contained herein and
supersedes all prior representations, agreements and understandings, oral or
otherwise, among the parties with respect to the matters contained herein.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


6

--------------------------------------------------------------------------------

Escrow Agreement

     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
as of the 13th day of February, 2008.

United Best Technology Limited


By: DR. TRI VU TRUONG
      Name: Dr. Tri Vu TRuong
      Title: President

Pellerin Attorneys


By: CLAUDE PELLERIN
      Name: Claude Pellerin
      Title: Partner

EcoloCap Solutions Inc.


By:ALEXANDER C. GILMOUR
     Name:Alexander C. Gilmour
     Title: Chairman

7

--------------------------------------------------------------------------------